PER CURIAM.
The summary Final Judgment in favor of B.K., Inc., d/b/a Olympian Village, is reversed upon a holding that the appellant was not estopped by its prior actions from proceeding against this defendant. See Cheezem Development Corp. v. Maddox Roof Service, Inc., 362 So.2d 99 (Fla. 2d DCA 1978), cert. denied, 368 So.2d 1370 (Fla.1979). The summary Final Judgment in favor of Arnold Berger, Robert B. Kramer, Jack Berger and Irving Berger, a partnership doing business as Kendall Racquet Club Associates, is affirmed upon a holding that the prior dismissal with prejudice of these named individuals, affirmed by this court in Olympian West Condominium Association, Inc. v. Kramer, 427 So.2d 1039 (Fla. 3d DCA), rev. denied, 438 So.2d 833 (Fla.1983), bars the present action against them under familiar principles of res judicata, notwithstanding that in this action they are designated as partners in a partnership. See Ohio Casualty Insurance Co. v. Fike, 304 So.2d 136 (Fla. 4th DCA 1974).
Affirmed in part; reversed in part.